Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an Examiner's Statement of Reasons for Allowance:
Huang et al., Pub. No.  2017/0272407, teach using an encryption algorithm to encrypt a data packet to be transmitted so as to generate an encrypted data packet; transmitting the encrypted data packet; transmitting an index; the index is configured so that the target communication terminal can obtain the encryption algorithm and decrypt the encrypted data packet. The received encrypted data packet also includes an encryption label. A target communication terminal determines whether the data packet received by it is the encrypted data packet by extracting and parsing whether the received data packet includes the encryption label, and then determine whether it is needed to decrypt the data packet. If the index is carried in the encrypted data packet, after it is determined according to the encryption label that the data packet is the encrypted data packet, extracting and parsing the index of the encryption algorithm is performed, and retrieving the decryption algorithm is then performed. The encrypted data packet is then decrypted (Abstract and paragraph [0109]).
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that corresponding unencrypted communication that was derived from the encrypted communication; extracting a type of user action from the unencrypted communication; ascertaining a correspondence .

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/Le H Luu/
Primary Examiner, Art Unit 2448